UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           7/14/2021
 National Union Fire Insurance Company of
 Pittsburgh, PA,
                                                             1:20-cv-01937 (VSB) (SDA)
                                Plaintiff,
                                                             ORDER
                    -against-

 PVT Limited,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than July 20, 2021, Defendant/Counter-Plaintiff PVT

Limited shall file its proposed amended responses to the Requests for Admissions set forth in

footnote 1 of the Letter Motion filed at ECF No. 40. In addition, PVT Limited shall file any amended

responses to Plaintiff/Counter-Defendant National Union’s interrogatories, as referenced in

footnote 3 of the Letter Motion.

SO ORDERED.

DATED:          New York, New York
                July 14, 2021

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
